Title: To Benjamin Franklin from Dumas, 18 November 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Dear & honoured Sir
Amst. 18e. Nov. 1779
We are here, from the Texel, since two days. All things are adjusted amiably. All possible care is taken by the Commodore & the Embassador for the Interests of the American crew, & for la safety of the prisoners.
I am happy to give you the good news of Capt. Cuningham’s escape from the English prisons, & his arrival here. He will be soon with you.
We are setting out altogether for the Helder, where the Embassador judges my presence necessary.
Permit me to assure here Mr. De Chaumont of my respect. You Know the tenderness of that with which I am ever Dear & honoured Sir yr. most humble & obedient servant
Dumas
His Exc. B. Franklin
 Notation: Dumas Novr. 18. 1779.
